Citation Nr: 1521408	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  00-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error in error (CUE) in a July 1970 rating decision which assigned a 20 percent evaluation for residuals of a gunshot wound (GSW) to the right shoulder, Muscle Group III. 

2.  Entitlement to an increase in the 40 percent evaluation currently assigned for residuals of a GSW of the left hand with amputation of the index and middle fingers, ankylosis of the ring finger and degenerative changes.  

3.  Entitlement to an increase in the 20 percent evaluation currently assigned for residuals of a GSW of the right shoulder, involving Muscle Group III. 

4.  Entitlement to an increase in the 10 percent evaluation currently assigned for residuals of a GSW of the right foot, involving Muscle Group X.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to March 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision by a VA Regional Office (RO) which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2003 and March 2009. 

In March 2009 the Board remanded the issue of whether there was clear and unmistakable error in error (CUE) in a July 1970 rating decision which granted service connection and assigned a 40 percent evaluation for residuals of a gunshot wound (GSW) to the left hand with amputation of the index and middle fingers and arthrodesis of ring finger, minor, for the issuance of a statement of the case.  The issue was to be returned to the Board only if the Veteran perfected an appeal.  An SOC was issued in March 2011.  The Veteran did not perfect an appeal and therefore the issue is not before the Board.

The Board has reviewed and considered the documents contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In March 2009 the Board also referred the issue of service connection for arthritis of the left knee secondary to the residuals of a GSW of the left leg.  This issue has not been developed for appellate review.  Therefore, the matter is re-referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regarding the issue of whether the Veteran is entitled to an increased disability rating in excess of 20 percent, for residuals of a GSW of the right shoulder, Muscle Group (MG) III, based on CUE in the July 29, 1970 rating decision, the record shows that the Veteran's representative sought an opinion from the Director of Compensation Services as to whether there was CUE in the July 29, 1970 rating decision.  In January 2015, the Veteran's representative submitted an unsigned memorandum from the Director of Compensation Services wherein he found there was CUE in the July 29, 1970 rating decision and ordered the RO to revise the July 1970 rating decision and assign a 30 percent disability rating.  

In February 2015, the Board transferred the claim administratively to the RO for consideration of implementation of the Director of Compensation Service's findings.  A March 2015 email communication received from the Acting Assistant Directory of the Policy Staff of the Compensation Services indicates that their staff prepared the January 2015 memorandum.  

Neither the Veteran's electronic claims file nor physical claim file shows that action was taken to implement the action suggested in the January 2015 memorandum, if appropriate, or otherwise consider of this development in conjunction with the present appeal.  On remand, the RO or AOJ should consider the implication of this memorandum.  If the benefit remains denied, the RO or AOJ must issue a supplemental statement of the case.  

The issue of entitlement to an increased disability rating for residuals of a GSW to the right shoulder, MG III, is inextricably intertwined with the issue of CUE in the July 1970 rating decision.  Therefore, the issue is deferred.

Moreover, the Board notes that the record shows that the Veteran has been receiving benefits from the Social Security Administration (SSA) since May 2009.  Records from the SSA have not been obtained.  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder.

2. After the requested development has been completed, the RO should review and adjudicate the merits of the claims based on all the evidence of record (to include consideration of the January 2015 memorandum submitted by the Veteran's representative) and all governing legal authority, and any additional information obtained as a result of this remand.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




